                              United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   LESTER JOHN DAHLHEIMER, JR.                     §
                                                   §    Civil Action No. 4:19-CV-22
   v.                                              §    (Judge Mazzant/Judge Nowak)
                                                   §
   WANDA L. BOWLING                                §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On January 25, 2019, the report of the Magistrate Judge (Dkt. #12) was entered containing

  proposed findings of fact and recommendations that Plaintiff Lester John Dahlheimer’s

  Emergency Motion to Remand and Motion to Abstain [Dkt. 4] be granted and the above-captioned

  case be remanded.

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court.

         It is, therefore, ORDERED that Plaintiff Lester John Dahlheimer’s Emergency Motion to

. Remand and Motion to Abstain [Dkt. 4] is GRANTED, and the above-captioned case is hereby

  REMANDED to the 296th Judicial District Court, Collin County, Texas for further proceedings.

         All relief not previously granted is DENIED.

         IT IS SO ORDERED.
          SIGNED this 26th day of February, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
